TIE .A     OKNEY           GENERAL
                              TEXAS



                              June 13, 1951

Hon. Henry Wade                       opinion No. V-1188.
Mstrict Attorney
Dallas County                         Re: Necessity for food sup-
Dallas, Texas                             plies fw the county
                                          jail to be purchased by
                                          the county purchasing
Dear Sir:                                 agent,
            You have requested an opinion on the following
question:
          "Is It the duty of the PurchasingAgent
     of Dallas County to buy supplies of food for
     the jail?"
            Article   1040,    Vernon*8 Code Criminal Procedure,
provides:
          "For the safe keeping,'support and main-
     tenance of prisoners confined in jail or under
     guard, the aheplff shall be allowed the follow-
     lng'chargesn
          "1* For the safekeep of each prisoner
     for each day the sum of fffteen cents, not
     to exceed the sum of two hundred dollars per
     month.
          “2, For support and maintenance,for
     each prisoner for each day such an amount
     as may be fixed by the commissionerscowt,
     provided the same shall be reasonably suffi-
     cient for such purpose, and In no event shall
     it be less than forty cents per day nor more
     than seventy-fivecents per day for each prls*
     oner. The net profits shall constitutefees
     of offfce and shall be accounted for by the
     sheriff In his annual report as other fees
     now provided by law. The sheriff shall in
     such report furnish an itemized verified ac-
     count of all expendituresmade by him foF
     feeding and maintenance of prisoners, accom-
     panying such report with receipts and vouchers
                                                .   .




Hon. Henry Wade, page 2   (V-1188)


     in support of such items of expenditure,
     and the difference between such expendi-
     tures and the amount allowed by the com-
     missioners court shall be deemed to
     constitutethe net profits for which
     said officer shall account as fees of
     office.
          n3. For necessary medical bill and
     reasonable extra compensationfor atten-
     tion to a prisoner during sickness, such
     an amount as the ccnmnlsslonerscourt of
     the county where the prisoner is confined
     may determine to be just and proper.
          "4. For reasonable funeral expenses
     in case of death.*
     In Attorney Generals8 Opinion to Hon. J. L. Crosth-
wait, County Auditor of Dallas County, dated November 14,
1933, It was held that the provisions of Article 1040
would control over the provisions of Section 11 of Douse
Bill 911, Acts 43rd Leg. R.S. 1933, ch. 236, p. 805
(Art; 2372, note, V.C.S.j, which provided in part:
          "The CommissionersCourt of such
     counties may appoint a 'purchasingagents
     for such county, whose duties, official
     bond and compensationshall be fixed by
     said CommissionersCourt, provided his
     compensationshall not exceed Three Thou-
     sand, Six Hundred Dollars ($3,600,00)per
     year.
          'All purchases of every kind and char-
     acter, whether of supplies,materials, equip-
     ment or machinery, shall be made through and
     by said purchasingagent, regardless of wheth-
     er same are to be paid for by the county or
     by any officer out of the fees of his office.
     The above enumeration shall not be construed
     as exclusive.”
          It was stated in the above mentioned opinion:
          "It is my opinion that no lrreconcil-
     able conflict exists between the provisions
.    I




    Hon. Henry Wade, page 3   (V-1188)


         of Section 11 of the Act and of Article
         1040. Even, however, if suoh co lict
         does'erist, the special 'treatme
                                        8"
                                         t of the
         subject contained in Article 1040 under
         the rules of statutory qonstructlonwhloh
         ma#t be applied would control over tim
         gemma provisions of Section 11. Re-
         peals by Implicationare not favored ua-
         dep the rules of statutory construction
         and this is particularlytrue where the
         last expression of the LegislatureIs
         general In Its terms as opposed to a ~spe-
         clal provision Which is specific in its
         treatment of the subjeot. Ondeb such
         circmstauces the special statute will
         prevail over the general.
              "It has been the long-standingpol-
         icy of the Legislature of this State to
         commit the care and maintenance of pris-
         oners to the sheriff. I do not believe
         that it was the intention of the Legls-,
         lgture to alter this policy by the provi-
         sions of Chapter 236, Acts of the Forty-
         third Legislature. If such an Intention
         did exist it would have been a relatively
         easy thing to have made express provision,
         therefor, both In the caption of the bill
         and in its test."
              The identical language of SeCtiM 11 of Rouse
    Bill 911 of the Forty-third Le lslature was re-enacted
    without cha e by House Bill 9f1, Acts 47th Leg., R.S.
               3 s po 729 (Dallas County Road Law). It Is
    1941, ch. 45
    our opinion that a like constructionshould be placed on
    House Bill 961 of the Forty-seventhLegislature. You are
    advised, therefore, that it is not the duty of the PLW-
    chasing Agent of Dellas County to buy supplies of food
    for the jail, for that duty is expressly conferred on
    the sheriff by Article 1040, V.C.C.P. Attsy Gen. Opa.
    O-329 (19391, O-2379 (19401, v-359 (1947).


              It is not the duty of the Purchasing
         Agent of Dallas County to buy supplies of
Hon. Henry Wade, page 4   (V-1188)


     food for the Qail since that duty Is by
     specific statute c&erred 011the eher-
           Art, lG&O V,C,C,P.$ Attfy QeBo Ops.
     if&3 {1939), Or2379 t1940), v-359 f1947).
APPROVRDt                            Yours very   truly,
J, C. Davis, SP,                       PRICE IyLllTEL
County Affairs Mvision               Attorney General
Jesse P. Luton, Jr,
Reviewing Assistant
                                                           ,I
Charles D* Mathews
First Assistant                             Assistant
JRImw